Citation Nr: 1632488	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to March 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 2009 rating decision denied entitlement to service connection for bilateral lower extremity polyneuropathy; the Veteran was properly notified of the adverse outcome in an August 2009 letter and he did not file a notice of disagreement to appeal the RO's decision or submit new and material evidence within one year of that determination.
 
2.  The additional evidence received since the August 2009 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral lower extremity neuropathy.

3.  The evidence is at least in equipoise as to whether the Veteran's left lower extremity peripheral neuropathy is related to the Veteran's conceded in-service exposure to herbicides. 

4.  The evidence is at least in equipoise as to whether the Veteran's right lower extremity peripheral neuropathy is related to the Veteran's conceded in-service exposure to herbicides. 


CONCLUSIONS OF LAW

1.  The August 2009 rating decision denying service connection for bilateral lower extremity polyneuropathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  The criteria to reopen the claim of service connection for bilateral lower extremity neuropathy have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2015).

3.  The criteria for service connection for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Laws and Regulations

RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A(a), 5110(a) (West 2014); 38 C.F.R. § 3.156(b) (2015).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (West 2014). 

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

New and Material Evidence - Analysis

The Veteran's claim for entitlement to service connection for bilateral lower extremity neuropathy was denied in an August 2009 rating decision.  The Veteran did not submit a notice of disagreement regarding this rating decision and new and material evidence was not received in one year.  Evidence considered at the time the August 2009 rating decision was promulgated included: a written statement from the Veteran dated November 2008; a VA report of contact documenting a telephone call dated July 2009; a July 2009 VCAA letter sent from the RO to the Veteran; an inquiry to the VA medical center in Providence; service treatment records (STRs) dated September 1970 to March 1972; treatment records from the Mayo Clinic dated July and August 2008; and a treatment report of Dr. D.Y. dated October 2008.

More than one year after the August 2009 rating decision, the RO received medical records of provider J.B. (D.O.), Dr. C.L., and Dr. N.L.; correspondence from the Veteran dated June 2014, October 2014, and May 2016; May 2016 BVA hearing testimony from the Veteran; an October 2015 letter from medical provider J.B. (D.O.) providing a positive nexus opinion; and several medical articles from the internet discussing neuropathy.  This evidence was not considered at the time of the August 2009 rating decision and is not cumulative or redundant.  As such it is new.  Some of this evidence, particularly the October 2015 letter of J.B., is material as it raises a reasonable possibility of substantiating the Veteran's claim.  

As new and material evidence has been received, the claims for entitlement to service connection for bilateral lower extremity neuropathy are reopened.

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Under 38 U.S.C.A. § 1116(a)(2)  and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, certain diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange. 

Regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam includes early onset peripheral neuropathy.

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has been diagnosed with small fiber neuropathy and chronic inflammatory demyelinating polyneuropathy (CIDP) of the lower extremities.  See, e.g., October 2015 letter of J.B.; January 2010 private skin biopsy.  He asserts that he developed this disability as a result of exposure to herbicides while stationed in the Republic of Vietnam while on active duty.  Exposure to herbicides is conceded.  The Veteran's bilateral lower extremity peripheral neuropathy, however, does not qualify as "early onset" and, as such, the presumptive service connection provisions for herbicide exposure do not apply.

The Veteran may still establish service connection with proof of direction causation.  See Combee, supra.  The October 2015 letter of J.B. provides evidence of direct causation.  In his letter, J.B. opined that although the etiology of the Veteran's immune mediated disorder of the peripheral nervous system was not entirely clear, the probability that the disorder was caused by the in-service exposure to dioxin in herbicide agents was at least 51 percent.  

To summarize, the Veteran has a current diagnosis of bilateral lower extremity neuropathy; exposure to herbicides on active duty is conceded; and there is a medical nexus opinion connecting the current disability to in-service exposure.  As a result of the foregoing, the elements necessary to establish service connection for bilateral lower extremity neuropathy are met. 


ORDER

New and material evidence having been received; the claim for entitlement to service connection for bilateral lower extremity neuropathy is reopened.

Entitlement to service connection for left lower extremity neuropathy is granted. 

Entitlement to service connection for right lower extremity neuropathy is granted. 




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


